         Case 1:17-cv-00001-NRB Document 68 Filed 02/05/19 Page 1 of 1
                                                                                   One Penn Plaza
                                                                                        Suite 2430
                                                                              New York, NY 10119
                                                                                  T 212.239.1114
                                                                                  F 917.398.1217


                                                                              DANIEL KNOX
                                                                               Managing Attorney
                                                                              dknox@knoxlaw.nyc

                                                     February 5, 2019


VIA ECF

The Honorable Naomi Reice Buchwald
United States District Court for the
Southern District of New York
500 Peal Street
New York, New York 10007

Re:    Treasure Chest Themed Value Mail, Inc. v. David Morris Intl., Inc.
       1:17-cv-00001-NRB (S.D.N.Y.)

Dear Judge Buchwald:

This letter is respectfully submitted in opposition to Defendant’s request for a pre-motion
conference concerning Defendant’s contemplated motion to disqualify me as counsel for
Plaintiff.

Frankly, the contemplated motion would be frivolous and an unnecessary drain on the resources
of both the Court and the Plaintiff. The underlying case has been disposed, after trial, and
judgment rendered in favor of the Plaintiff. Accordingly, there are no proceedings from which to
disqualify me. To the extent that Defendant is seeks to disqualify me from representing the
Plaintiff in the pending appeal, the contemplated motion should be directed to the Second Circuit
Court of Appeals.

Should this Court decide to entertain Defendant’s motion, I only ask that I be permitted to seek
monetary sanctions against Defendant and its counsel when I prevail.

                                                     Very truly yours,

                                                           /s/

                                                     Daniel Knox




cc: all counsel by CM/ECF

                                                1
